Title: To Thomas Jefferson from William H. Fitzwhylsonn, 21 March 1825
From: Fitzwhylsonn, William H.
To: Jefferson, Thomas


Sir,
Richmond
March 21, 1825.
I was this morning honored with your letter of the 16th Curt I am the agent for the Edin: & Quarterly Reviews in this City. Of the former I have rec’d the 81st and of the latter the 61st Nos and agreeably to your orders shall forward the 80th & 81st Nos of the Edin: Rev: by the very first conveyance that occurs. I could send them regularly, by post in future, if desirable.Mr John H. Nash of this place is the Agent for the No Amer: Rev: It is published quarterly, at 1 25/100 $ per No 21 Nos are published and all or any part of them, can be had.May I take the liberty to say, that I have in any possession, a new and complete Lucernal Microscope for sale? For viewing microscopic objects, either by day or night, it is considered as an instrument of the very first character. Should such an one be wanted for the University I could venture to recommend it strongly. It cost me 27 Guineas in London. I imported it for my own use but find it too expensive an article to keep in these times. The Encyclopedias I believe furnish a full description of the instrument. that published by Dobson of Phila I know does,I am sir, Most respectfully, Your Obedient ServantWm H. Fitzwhylsonn